       Case: 1:21-cr-00540-PAB Doc #: 20 Filed: 09/09/21 1 of 1. PageID #: 97




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                       Case No. 1:21-cr-00540

                               Plaintiff,        JUDGE PAMELA A. BARKER
                   -vs-

                                                 ORDER ADOPTING REPORT AND
 JOHN LAZUKA,                                    RECOMMENDATION OF
                                                 MAGISTRATE JUDGE
                               Defendant.


       The above Defendant, accompanied by counsel, proffered a plea of guilty before Magistrate

Judge Kathleen B. Burke, to the charge in the Information. The Court finds that the Defendant

proffer of guilt was made under oath knowingly, intelligently and voluntarily and that all

requirements imposed by the United States Constitution and Fed.R.Crim.P. 11 are satisfied.

THEREFORE, the Court adopts the Report and Recommendation of Magistrate Judge Kathleen

B. Burke and accepts the Defendant’s offer of guilt and finds the Defendant guilty as charged in

the Information.



       IT IS SO ORDERED.

                                                    s/Pamela A. Barker
                                                   PAMELA A. BARKER
Date: September 9, 2021                            U. S. DISTRICT JUDGE
